DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-13, received 1/28/2021, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 1/28/2021 was considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morinaga, U.S. Patent Application Publication Number 2017/0280036 A1 (hereafter Morinaga).
Regarding claim 1, Morinaga discloses an optical unit with a shake correction function for correcting a shake of an optical module (see at least the abstract),
the optical unit comprising:
a movable body including the optical module (see at least element(s) 12, 11, L);
a fixed body disposed outward of the movable body in a radial direction with respect to an optical axis of the optical module (see at least element 13); and
a support part disposed between the movable body and the fixed body in the radial direction and structured to support the movable body such that the movable body is swingable relative to the fixed body (see at least element(s) 12, 20),
wherein

the swing mechanism includes:
a protruded spherical portion (see at least element(s) 20A, 20B, 20C); and
a recessed spherical portion (see at least element(s) 42, 42d) that is larger in radius of curvature than the protruded spherical portion (see at least figures 35 and 41, elements 42d/75 and 20A).
Regarding claim 3, Morinaga discloses the limitations of claim 1 as set forth above, and wherein
the support part and the fixed body have the swing mechanism in a pair (see at least elements 12 and 13, and 20A/20B/20C and 42), and
the support part swings relative to the fixed body in conjunction with the movable body (see at least elements 11, 12  and 13).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda, U.S. Patent Application Publication Number 2015/0195460 A1 (hereafter Yasuda).
Regarding claim 1, Yasuda discloses an optical unit with a shake correction function for correcting a shake of an optical module (see at least the abstract),
the optical unit comprising:
a movable body (see at least figure 7, at least one of element(s) 203, 102) including the optical module (see at least figure 7, element 101);
a fixed body disposed outward of the movable body in a radial direction with respect to an optical axis of the optical module (see at least figure 7, element 207); and
a support part disposed between the movable body and the fixed body in the radial direction and structured to support the movable body such that the movable body is swingable relative to the fixed body (see at least figure 7, at least one of element(s) 203, 206, 208),
wherein
the movable body and the support part or the support part and the fixed body have, in a pair, a swing mechanism structured to allow the movable body to swing relative to the fixed body (see at least figures 7-9, elements 206 and 2071), and
the swing mechanism includes:
a protruded spherical portion (see at least figure 7, element 206); and
a recessed spherical portion (see at least figure 7, element 2071) that is larger in radius of curvature than the protruded spherical portion (see at least figure 7, and paragraph [0050]).
Regarding claim 3, Yasuda discloses the limitations of claim 1 as set forth above, and wherein

the support part swings relative to the fixed body in conjunction with the movable body (see at least figures 7-9, element 203).

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., U.S. Patent Application Publication Number 2021/0318592 A1 (hereafter Kim).
Regarding claim 1, Kim discloses an optical unit with a shake correction function for correcting a shake of an optical module (see at least paragraph [0016]),
the optical unit comprising:
a movable body (see at least element 200) including the optical module (see at least element 220);
a fixed body disposed outward of the movable body in a radial direction with respect to an optical axis of the optical module (see at least element 320); and
a support part disposed between the movable body and the fixed body in the radial direction and structured to support the movable body such that the movable body is swingable relative to the fixed body (see at least element 310),
wherein
the movable body and the support part or the support part and the fixed body have, in a pair, a swing mechanism structured to allow the movable body to swing relative to the fixed body (see at least elements 316 and 320S), and
the swing mechanism includes:

a recessed spherical portion that is larger in radius of curvature than the protruded spherical portion (see at least element 320S).
Regarding claim 3, Kim discloses the limitations of claim 1 as set forth above, and wherein
the support part and the fixed body have the swing mechanism in a pair (see at least elements 310, 320, 316 and 320S), and
the support part swings relative to the fixed body in conjunction with the movable body (see at least elements 200, 310  and 320).
Regarding claim 4, Kim discloses the limitations of claim 1 as set forth above, and wherein the protruded spherical portion is in point-contact with the recessed spherical portion (see at least elements 316 and 320S).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., U.S. Patent Application Publication Number 2021/0318592 A1 (hereafter Kim) in view of Fushida, U.S. Patent Application Publication Number 2020/0304715 A1 (hereafter Fushida).
Regarding claim 5, Kim discloses that the recessed spherical portion is in point-contact with the protruded spherical portion on each of four sides of the support part (see at least elements 316 and 320S), but does not specifically disclose that the contact is at multiple positions.
However, Fushida teaches an optical unit with a shake correction function wherein multiple spherical balls may be used in alignment along the optical axis (see at least the abstract, and elements 63 and 64 of Fushida).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical unit of Kim to include the teachings of Fushida so that each side of the support part includes multiple spherical balls such that the recessed spherical portion is in point-contact with the protruded spherical portion at multiple positions, for the purpose of providing tilt stability while maintaining a sliding/swinging ability. 

Allowable Subject Matter
Claims 2 and 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical unit wherein the movable body and the support part have the swing mechanism in a pair, and one of the movable body and the support part includes the protruded spherical portion, and the other includes the recessed spherical portion, as generally set forth in claim 2, the device including the totality of the particular limitations recited in claim 1 from which claim 2 depends.
Claims 6-12 depend from claim 2 and therefore are objected to for the same reasons as claim 2.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest an optical unit wherein the support part includes: an elastic member fixed to the movable body; and the protruded spherical portion provided on the elastic member and protruded radially outward, and the fixed body includes the recessed spherical portion recessed radially outward, as generally set forth in claim 13, the device including the totality of the particular limitations recited in claims 1 and 3 from which claim 13 depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/22/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872